It is ordered and adjudged by this court, that the ordér of the public utilities commission be, and the same is hereby, reversed, for the reasons that it appears from the record that the public utilities commission dismissed the application of the plaintiff in error pending before it on the ground, as shown by its entry, that the commission had no authority in the premises, and that the commission denied the application of the plaintiff in error for a rehearing for the same reason.
It further appearing to the court that the application filed by the plaintiff in error with the commission prayed for authority to issue $4,219,000 of its capital stock to reimburse it for expenditures in acquiring the stock, bonds, notes or other evidences of indebtedness shown in “Exhibit 1-A,” attached to the application, and it being shown by said exhibit that the stocks, bonds, notes and other evidences of indebtedness so acquired were the obliga*345tions of corporations having a corporate existence separate and apart from the applicant company, and that the expenditures in the acquisition of such obligations were not such expenditures as referred to and described by Section 614-55 which permits the issuing of “stock, bonds, notes or other evidence of indebtedness for the acquisition of property, the construction, completion, extension or improvement of its facilities or the improvement or maintenance of its service outside the state, or for the discharge or refunding obligations issued or incurred for such purposes or for reimbursement .of moneys actually expended for such purposes outside of the. state” without an order of the public utilities commission of Ohio.
It is therefore ordered and adjudged that this cause be remanded to the public utilities commission with instructions to hear and determine the application referred to.

Order reversed.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.